Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 08/19/2021. In virtue of this communication, Applicant elected Invention I corresponding to claims 1 – 11 and 22 – 26. Invention II corresponding to claims 12 – 21 and 27 – 30 are drawn to the non-elected group/invention, thus claims 12 – 21 and 27 – 30 are withdrawn from consideration. Claims 1 – 30 are currently pending in the instant application. Because Applicant has elected claims 1 – 11 and 22 – 26 and Applicants argument do not traverse the restriction requirement, claims 1 – 11 and 22 – 26 are elected for further prosecution examined herein. 
Election/Restrictions
2.	Applicant’s election with traverse of claims 1 – 11 and 22 – 26 in the reply filed on 08/19/2021 is acknowledged.
In response to argument that the restriction is improper, examiner respectfully disagree. 
          First, Applicant has misquoted MPEP 803 as stating that: (A) the inventions must be independent and (B) there must be serious burden on the examiner if restriction is not required. MPEP 803 actually states (A) the inventions must be independent or distinct and (B) there must be serious burden on the examiner if restriction is not required.

          Third, Applicant argues that Examiner has not provided any rationale to support burden. However the Examiner disagrees. At least two of the burdens recited in the June 2021 Restriction Requirement, i.e.: burden (a) “the invention has acquired a separate status in the art,” and burden (c) “inventions require different search,” are burdens that have self-evident rationales.  For example the Examiner would have to become familiar with  the terminology related to the two different technologies that have achieve separate status and perform a search in two different search areas based upon that status.  As such, there is self-evident rationale that the two inventions that have achieved separate status in the art requires twice the work than if only one invention was being prosecuted.     
Accordingly, there would be a serious burden on the examiner if restriction is not required since the prior art applicable (see rejection below) to a network device determines a ping-pong condition would not likely be applicable to a user equipment determines a ping-pong condition, and therefore two searches, with two different categories of known terms would be required, i.e., double the burden. 
          Because the Examiner has actually shown that the inventions are distinct and Applicant has not provided evidence to the contrary and because the burden indicated 
  Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 – 11, 22, and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al. (hereinafter “Panchal”) (Pub # US 2019/0373523 A1) in view of Zhang et al. (hereinafter “Zhang”) (Pub # US 2018/0146407 A1).
Regarding claims 1 and 22, Panchal discloses a method of wireless communication performed by a network device (see [0015], [0019], [0056] for a wireless station (e.g., an LTE evolved NodeB (eNB)) serve as an anchor for E-UTRA+ 5G NR Dual Connectivity), comprising: 
determining that a cell reselection priority is satisfied with regard to a Long Term Evolution (LTE) radio access technology (RAT) and a New Radio (NR) RAT (see Fig. 1, [0023] for the eNB serves as a dual-connectivity anchor to deliver packets between core network 140 and end device 110 via either wireless channel 170-1 or via wireless channel 170-2 (e.g., using gNB 135), see [0055] – [0056], [0059] – [0060] for the eNB uses a received priority value and a received sub-priority value to generate an EN-DC-anchor-cellReselectionPriority IE and an EN-DC-anchor-cellReselectionSubPriority IE), 

Panchal teaches in paragraphs [0055] – [0056], [0059] – [0060]  that an RRCConnectionRelease IE 700 for EN-DC anchor cell reselection priority which may include an IE identifier "EN-DC-Anchor-FreqPriorityEUTRA-rXX," which may introduce the IE within RRCConnectionRelease and a particular release number (e.g., "rXX") of a wireless networking standard and also include an "EN-DC-Anchor-cellReselectionPriority-rXX" field (where "rXX" represents a release version of a wireless network standard) and a corresponding value, e.g., 0-7). Thus Panchal obviously teaches causing the UE to deprioritize the NR RAT based at least in part on the cell reselection priority being satisfied if the “rXX” represents a release version of the NR RAT.
 Panchal does not teach specifically that the cell reselection priority is satisfied for a ping-pong condition.
In an analogous art, Zhang discloses the cell reselection priority is satisfied for a ping-pong condition (see Zhang, [0056], [0066] for reselection priority is related to ping-pong reselection and the cell reselection corresponding to the ping-pong reselection record is the reselection priority of the cell).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Panchal, and have the cell reselection priority is satisfied for a ping-pong condition such that reduces ping-pong reselections, as discussed by Zhang (see Zhang, [0056]). The motivation 
Regarding claims 3 and 24, Panchal in view of Zhang disclose transmitting a radio resource control message to the UE that includes configuration information for the dual connectivity mode (see Panchal, [0049], [0055], [0068] for the end device receives EN-DC-anchor-cellReselectionPriority and inter-frequency neighbors' EN-DC-anchor-cellReselectionSubPriority).
Regarding claims 4 and 25, Panchal in view of Zhang disclose wherein the dual connectivity mode comprises an E-UTRAN-NR dual connectivity (EN-DC) mode (see Panchal, abstract, [0016], [0030], [0032], [0055]).
Regarding claims 5 and 26, Panchal in view of Zhang disclose switching the UE from a standalone mode on the NR RAT to a non-standalone mode on the NR RAT (i.e., 5G) and the LTE RAT (see Panchal, Fig. 1, [0016], [0021] – [0026]).
Regarding claims 6 and 7, Panchal in view of Zhang disclose wherein the network device is associated with the LTE RAT (i.e., E-UTRAN), wherein the network device is associated with the NR RAT (see Panchal, Fig. 1, [0015], [0026]).
Regarding claim 8, Panchal in view of Zhang disclose configuring a base station (i.e., gNB 135 in Fig. 1) associated with the NR RAT as a secondary node of the UE (see Panchal, Fig. 1, [0019], [0021] – [0023]).
Regarding claim 9, Panchal in view of Zhang disclose wherein the network device is associated with a role associated with a primary node (i.e., eNB in E-UTRAN 120 in Fig. 1), and wherein configuring the dual connectivity mode further comprises: 
Regarding claim 10, Panchal in view of Zhang disclose wherein causing the UE to deprioritize the NR RAT based at least in part on the ping-pong condition being satisfied further comprises: transmitting a radio resource control release message indicating to deprioritize the NR RAT (see Panchal, [0055], [0068] for the UE receives RRCConnectionRelease).
Regarding claim 11, Panchal in view of Zhang disclose wherein configuring the dual connectivity mode further comprises: requesting that the UE enter the dual connectivity mode (see Panchal, [0019], [0025], [0049], [0051], [0056] for cell reselection in a multi-RAT dual connectivity environment).
Allowable Subject Matter
5.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645